PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Philip A. Scott, et al. 
Application No. 17/244,836
Filed: April 29, 2021
For: Smart Golf Clubhead

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed June 22, 2022, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for a failure to respond in a timely manner to the non-final Office action, mailed August 19, 2021, which set a shortened statutory period for reply of three (3) months. No extension under the provisions of 37 CFR 1.136(a) were obtain.  Accordingly, the date of abandonment of this application is November 20, 2021.  On June 22, 2022, the present petition was filed with a three (3) months extension of time.  

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740.00 extension of time fee submitted with the petition on June 22, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited to petitioner’s credit card. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 3711 for appropriate action in the normal course of business. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions